    Case 3:19-cv-00415-NJR Document 81 Filed 11/17/20 Page 1 of 4 Page ID #748



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

CRISTINA NICHOLE IGLESIAS
(a.k.a. CRISTIAN NOEL IGLESIAS),

                       Plaintiff,                        Case No. 19-cv-00415-RJN
        v.

IAN CONNORS, et al.,
                       Defendant.

       PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION
            OF ORDER DISMISSING DEFENDANT BUREAU OF PRISONS

        Plaintiff Cristina Nichole Iglesias respectfully submits this brief reply in support of her

motion for reconsideration of the Court’s October 29, 2020 Order dismissing Defendant Bureau

of Prisons (“BOP”). Plaintiff files this reply because of the exceptional circumstance that BOP

and Defendant Ian Connors have no objection to the requested relief—namely, reinstatement of

BOP as a Defendant—yet improperly suggest in their responses the dismissal of other Defendants

for reasons that were not part of the Court’s screening order and were not raised in Ms. Iglesias’s

motion for reconsideration. (See Dkt. No. 76, 77.) That is improper.

        Resolving the only matter raised in Ms. Iglesias’s motion for reconsideration should be

straightforward. Plaintiff requested the reinstatement of official-capacity claims of constitutional

violations against BOP. BOP responded that it “agrees with the Plaintiff that the amended

complaint raised allegations against BOP in its official capacity under the Eighth Amendment. To

the extent the Court’s screening order dismissed BOP on that basis, Defendants do not object to

Plaintiff’s motion.” 1 (Dkt. 76, at 1.) Defendant Connors, the only other Defendant to respond,




1Plaintiff’s First Amended Complaint also raises allegations against BOP under the Fifth
Amendment. BOP does not comment on that claim.
                                                 1
    Case 3:19-cv-00415-NJR Document 81 Filed 11/17/20 Page 2 of 4 Page ID #749




took no position on the requested relief. (Dkt. 77, ¶ 3.) That should end the matter, and Ms.

Iglesias’s motion for reconsideration should be granted.

        Nevertheless, BOP and Connors suggest that the Court consider other issues besides the

claim against BOP raised in Plaintiff’s motion. Connors suggests that Plaintiff’s individual-

capacity claims against various individual defendants are improper because they seek only

injunctive relief. (Dkt. 77, ¶¶ 3-4.) 2 BOP argues that the remaining official-capacity claims

against those individuals are redundant of claims against BOP. (Dkt. 76, at 1). 3 Plaintiff believes

that briefing in connection with a motion for reconsideration of a § 1915A screening order, in

which only BOP was dismissed, is not the appropriate means to resolve newly raised disputes

about whether claims can proceed against other Defendants that were not addressed by the

screening order. Even BOP noted that it reserved its right to raise questions about the propriety of

Ms. Iglesias’s official-capacity claims “at the appropriate time,” presumably a fully litigated

motion to dismiss in which Ms. Iglesias will have the opportunity to address these arguments.

(Dkt. 76, at 2.)

                                          CONCLUSION

        Ms. Iglesias therefore respectfully requests that the Court grant her motion for

reconsideration without consideration of the new issues raised by Defendants. If the Court is




2 That is incorrect. Individual-capacity claims that seek only equitable relief against federal
officials are permissible. See, e.g., Glaus v. Anderson, 408 F.3d 381, 389 (7th Cir. 2005) (noting
that “injunctive relief … is a proper remedy for a Bivens claim”).
3 BOP also says “Plaintiff does not seek the reinstatement of the official capacity claims against
the individual federal officials.” (Dkt. 76, at 1.) But official-capacity claims against the individual
federal officials were not affected by the Court’s screening order. (Dkt. 70, at 2 (“Accordingly,
Counts 1, 2, and 3 shall proceed against Carvajal, Bina, Connors, Hollingsworth, Doe, McLearen,
Scarantino, and Lewis. BOP is DISMISSED without prejudice.” (emphasis in original).) There
is thus no need to seek reinstatement of those claims.
                                                  2
 Case 3:19-cv-00415-NJR Document 81 Filed 11/17/20 Page 3 of 4 Page ID #750




nevertheless inclined to re-screen claims against the individual defendants, Ms. Iglesias

respectfully seeks leave to file additional briefing in opposition to Defendants’ arguments.



Dated: November 17, 2020                                     Respectfully submitted,

                                                             /s/ Kevin Warner
                                                             Kevin Warner
                                                             Katherine D. Hundt
                                                             Courtney Block
                                                             Frank A. Battaglia
                                                             WINSTON & STRAWN LLP
                                                             35 W. Wacker Drive
                                                             Chicago, IL 60601-9703
                                                             (312) 558-5600
                                                             KWarner@winston.com
                                                             khundt@winston.com
                                                             cblock@winston.com
                                                             fbattaglia@winston.com

                                                             John A. Knight
                                                             ROGER BALDWIN FOUNDATION OF
                                                             ACLU, INC.
                                                             150 N. Michigan, Suite 600
                                                             Chicago, IL 60601
                                                             (312) 201-9740, 335
                                                             jaknight@aclu.org

                                                             Angela M. Povolish
                                                             FEIRICH MAGER G REEN RYAN
                                                             2001 West Main Street
                                                             P.O. Box 1570
                                                             Carbondale, IL 62903
                                                             (618) 529-3000
                                                             apovolish@fmgr.com

                                                             Taylor Brown
                                                             AMERICAN CIVIL LIBERTIES UNION
                                                             125 Broad Street
                                                             New York, NY 10004
                                                             (212) 519-7887
                                                             tbrown@aclu.org
                                                             Attorneys for Plaintiff Cristina
                                                             Nichole Iglesias


                                                 3
 Case 3:19-cv-00415-NJR Document 81 Filed 11/17/20 Page 4 of 4 Page ID #751




                                 CERTIFICATE OF SERVICE

       I, Frank A. Battaglia, certify that a true and correct copy of the foregoing document was

electronically filed with the Clerk of Court using the CM/ECF system which will send notification

of such filing to all counsel of record in the above-captioned case.



Dated: November 17, 2020                                     /s/ Frank A. Battaglia
                                                             Frank A. Battaglia




                                                 4
